 1 Anna Maria Martin (Bar No. 154279)
     amartin@mmhllp.com
 2 Tatiana Semerjian Nunneri (Bar No. 300493)
     tnunneri@mmhllp.com
 3 MESERVE, MUMPER & HUGHES LLP
     800 Wilshire Boulevard, Suite 500
 4 Los Angeles, California 90017-2611
     Telephone: (213) 620-0300
 5 Facsimile: (213) 625-1930
 6 Attorneys for Defendant
     UNUM LIFE INSURANCE COMPANY OF AMERICA
 7
     Corinne Chandler, State Bar No 111423
 8   cchandler@kantorlaw.net
     Mitchell O Hefter, State Bar No. 291985
 9   mhefter@kantorlaw.net
     Glenn R Kantor, State Bar No. 122643
10   gkantor@kantorlaw.net
11   KANTOR & KANTOR, LLP
     19839 Nordhoff Street
12   Northridge, California 91324
     Telephone (818) 886-2525
13   Facsimile (818) 350-6272
14
   Attorneys for Plaintiff,
15 JAMILA MOHAMED
                                    UNITED STATES DISTRICT COURT
16
                                   NORTHERN DISTRICT OF CALIFORNIA
17
18
     JAMILA MOHAMED,                                     )   Case No. 3:18-cv-00284-JST
19                                                       )
                      Plaintiff,                         )   STIPULATION TO DISMISS ENTIRE
20                                                       )   ACTION WITH PREJUDICE;
                vs.                                      )   [PROPOSED] ORDER THEREON
21                                                       )
   UNUM LIFE INSURANCE COMPANY OF                        )   Judge:    Hon. Jon S. Tigar
22 AMERICA, CALIFORNIA PACIFIC                           )
   MEDICAL CENTER PLAN,                                  )
23                                                       )
                      Defendants.                        )   Complaint Filed:       January 12, 2018
24
25              IT IS HEREBY STIPULATED, by and between Plaintiff JAMILA MOHAMED and

26 Defendant UNUM LIFE INSURANCE COMPANY OF AMERICA, (collectively, the “Parties”) by
27 and through their respective attorneys of record, that this action shall be dismissed in its entirety with
28 prejudice as to all defendants pursuant to Rule 41(a) of the Federal Rules of Civil Procedure. Each

                                                        1                           Case No. 3:18-cv-00284-JST
                                                                STIPULATION TO DISMISS ENTIRE ACTION WITH
     167628.1                                                        PREJUDICE; [PROPOSED] ORDER THEREON
 1 Party shall bear its own attorney fees and costs.
 2              The Parties further stipulate and request that all dates set in this matter be vacated and taken

 3 off the Court’s calendar.
 4              The Parties seek the Court’s approval of the dismissal of the action with prejudice.

 5
 6              IT IS SO STIPULATED.

 7
 8 Dated: December 10, 2018                           Corinne Chandler
                                                      Glenn R. Kantor
 9                                                    KANTOR & KANTOR, LLP

10
11                                                    By:          /s/ Corinne Chandler
                                                                Corinne Chandler
12                                                              Attorneys for Plaintiff,
                                                                JAMILA MOHAMED
13
14
     Dated: December 10, 2018                         Anna Maria Martin
15                                                    Tatiana Semerjian Nunneri
                                                      MESERVE, MUMPER & HUGHES LLP
16
17
                                                      By: /s/ Anna Maria Martin
18                                                        Anna Maria Martin
                                                          Attorneys for Defendant
19                                                        UNUM LIFE INSURANCE COMPANY
                                                          OF AMERICA
20
                                             FILER’S ATTESTATION
21
                The filing attorney attests that she has obtained concurrence regarding the filing of this
22
23 document and its content from the signatories to this document.
24
25
26
27
28
                                                            2                      Case No. 3:18-cv-00284-JST
                                                                     STIPULATION TO DISMISS ENTIRE ACTION
     167628.1
                                                                         WITH PREJUDICE; [PROPOSED] ORDER
                                                                                                   THEREON
 1                                                   ORDER

 2              Based upon the Stipulation of the Parties and for good cause shown, IT IS HEREBY

 3 ORDERED that this action, Case No. 3:18-cv-00284-JST, is dismissed in its entirety as to all
 4 defendants, with prejudice.
 5              IT IS HEREBY FURTHER ORDERED that all dates previously set in this matter are hereby

 6 vacated and taken off the Court’s calendar.
 7              IT IS HEREBY FURTHER ORDERED that each Party shall bear its own attorneys’ fees and

 8 costs in this matter.
 9              IT IS SO ORDERED

10
11 Dated: ___________________
           December 11, 2018
                                                  HON. JON S. TIGAR
12                                                UNITED STATES DISTRICT COURT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     3                     Case No. 3:18-cv-00284-JST
                                                             STIPULATION TO DISMISS ENTIRE ACTION
     167628.1
                                                                 WITH PREJUDICE; [PROPOSED] ORDER
                                                                                           THEREON
